PER CURIAM.
The evidence justified the court of sessions in pronouncing the judgment which it did. The complainant testified clearly and distinctly to the sexual intercourse which resulted in her becoming with child. It is, in usual course, almost impossible to adduce testimony of the principal fact, beyond the statement of the party or parties engdged therein. From this record, however, it appears that proof was given by other persons showing a considerable intimacy between the complainant and the defendant, and that they were seen together at about the time when the intercourse resulting in pregnancy was had. It is clear, therefore, that the court was authorized in reaching the conclusion which it did, and this court will not disturb it. People v. Lyon, 83 Hun, 303, 31 N. Y. Supp. 942. The proof adduced in favor of the defendant, while of considerable probative force, is by no means conclusive. The case was presented for determination upon somewhat contradictory evidence, but no more so than is usual in such cases.
The judgment should therefore be affirmed, with costs.